In the United States Court of Federal Claims
                                           No. 20-875C
                                    (Filed: February 19, 2021)

************************************ *
RONALD R. MYLES, JR.,                *
                                     *
             Plaintiff,              *
                                     *                  Pro Se Prisoner Claim; Collateral Attack
      v.                             *                  on Criminal Conviction; Seizure of
                                     *                  Property During Criminal Proceedings;
THE UNITED STATES,                   *                  Fifth Amendment Takings Claim; RCFC
                                     *                  12(b)(1); RCFC 12(b)(6)
             Defendant.              *
************************************ *


Ronald R. Myles, Jr., Glenville, WV, pro se.

Zachary J. Sullivan, United States Department of Justice, Washington, DC, for defendant.

                                    OPINION AND ORDER

SWEENEY, Senior Judge

        Plaintiff Ronald R. Myles, Jr., a prisoner in a federal corrections facility proceeding pro
se, asserts that he was wronged during his prosecution and conviction for armed bank robbery.
He seeks the return of confiscated property and hundreds of millions of dollars in damages.
Defendant moves to dismiss Mr. Myles’s complaint for lack of jurisdiction and, in the
alternative, for failure to state a claim upon which relief can be granted. For the reasons set forth
below, the court grants defendant’s motion.

                                       I. BACKGROUND

         Mr. Myles was arrested in 2016 and was found guilty on two counts of armed bank
robbery for bank robberies that took place on June 4 and June 17, 2016. 1 Compl. Exs. 9-10.
When he was arrested, authorities confiscated more than $137,000 in cash, marijuana, and a
Mercedes, along with other personal property. Id. at 9. As part of the proceedings in federal
district court, he moved to suppress evidence found in his hotel room and for the return of the
confiscated personal property. Id. at 10. His appeal of the district court’s rejection of his request
was denied by the United States Court of Appeals for the Sixth Circuit (“Sixth Circuit”). See id.

       1
          The court derives this background information from the complaint and attachments
thereto. Page references to these materials are provided by the court’s electronic filing system.
at 9-11; see also United States v. Myles, No. 17-3817, slip op. at 5 (6th Cir. Feb. 21, 2019)
(affirming district court’s judgment), cert. denied, 139 S. Ct. 2679 (2019).

        Mr. Myles is currently serving his sentence. In his complaint filed on July 13, 2020, the
following allegations are presented and give shape to his claims: (1) the district court engaged in
an “illegal Appellate Review” of a state court “warrant Ruling” rendered on July 21, 2016,
Compl. 4; (2) his conviction in federal district court was “invalid,” id. at 5; (3) he was the subject
of “malicious prosecution,” id. at 4, 6; (4) he is owed “pain and suffering” damages as well as
other kinds of damages related to the interruption of his music career, id. at 5-7; (5) he has been
the subject of “cruel” punishment in prison, id.; and (6) he has been deprived of his private
property, i.e., $150,000 in cash seized at the time of his arrest, id. He seeks $300,150,000 in
monetary compensation from the United States, composed of the following four elements:
$100,000,000 for “music & career damages/potential royalties”; $100,000,000 for the violation
of various laws and constitutional rights; $100,000,000 for the “Pain and Suffering value on the
level of his music career,” also characterized as “Punitive Damages”; and $150,000 for the
seized cash that was “taken by the Federal Government.” Id. at 6-8. Given that Mr. Myles also
seeks “Pro Se Legal Fees” at a rate of fifty percent of any damages award, his fee request could
add as much as $150,075,000 to the monetary compensation he requests in this suit. Id. at 8.

        Defendant responded to the complaint by filing a motion to dismiss pursuant to Rule
12(b)(1) of the Rules of the United States Court of Federal Claims (“RCFC”), arguing that the
court lacks jurisdiction to entertain Mr. Myles’s claims and, alternatively, pursuant to RCFC
12(b)(6), contending that the complaint fails to state a claim upon which relief can be granted.
Mr. Myles responded to the motion by filing a document titled “Plaintiff[’]s Motion for
Summary Judgment (Rule 56),” which the court deemed a combined response brief and motion
for summary judgment. The court stayed proceedings on the summary judgment motion pending
the resolution of defendant’s motion to dismiss. Defendant then filed a reply in support of its
motion to dismiss. Because the court deems oral argument unnecessary, the motion is ripe for
adjudication.

                                     II. Standards of Review

                                        A. Pro Se Plaintiffs

        Pro se pleadings are “held to less stringent standards than formal pleadings drafted by
lawyers” and are “to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However, the “leniency afforded
to a pro se litigant with respect to mere formalities does not relieve the burden to meet
jurisdictional requirements.” Minehan v. United States, 75 Fed. Cl. 249, 253 (2007); accord
Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995) (“The fact that [the plaintiff] acted pro
se in the drafting of his complaint may explain its ambiguities, but it does not excuse its failures,
if such there be.”). In other words, a pro se plaintiff is not excused from his burden of proving,
by a preponderance of evidence, that the court possesses jurisdiction. See Banks v. United
States, 741 F.3d 1268, 1277 (Fed. Cir. 2014) (citing Reynolds v. Army & Air Force Exch. Serv.,
846 F.2d 746, 748 (Fed. Cir. 1988)).

                                                 -2-
                         B. Motion to Dismiss Under RCFC 12(b)(1)

        When considering whether to dismiss a complaint for lack of jurisdiction pursuant to
RCFC 12(b)(1), the court assumes that the allegations in the complaint are true and construes
those allegations in the plaintiff’s favor. Trusted Integration, Inc. v. United States, 659 F.3d
1159, 1163 (Fed. Cir. 2011). Whether the court has subject matter jurisdiction to decide the
merits of a case is a threshold matter. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,
94-95 (1998). “Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is
power to declare the law, and when it ceases to exist, the only function remaining to the court is
that of announcing the fact and dismissing the cause.” Ex parte McCardle, 74 U.S. (7 Wall.)
506, 514 (1868).

        The ability of the United States Court of Federal Claims (“Court of Federal Claims”) to
entertain suits against the United States is limited. “The United States, as sovereign, is immune
from suit save as it consents to be sued.” United States v. Sherwood, 312 U.S. 584, 586 (1941).
The waiver of immunity “cannot be implied but must be unequivocally expressed.” United
States v. King, 395 U.S. 1, 4 (1969).

        The Tucker Act, the principal statute governing the jurisdiction of this court, waives
sovereign immunity for claims against the United States that are founded upon the United States
Constitution, a federal statute or regulation, or an express or implied contract with the United
States. 28 U.S.C. § 1491(a)(1). However, the Tucker Act is merely a jurisdictional statute and
“does not create any substantive right enforceable against the United States for money damages.”
United States v. Testan, 424 U.S. 392, 398 (1976). Instead, the substantive right must appear in
another source of law, such as a “money-mandating constitutional provision, statute or regulation
that has been violated, or an express or implied contract with the United States.” Loveladies
Harbor, Inc. v. United States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en banc).

        To determine whether it has jurisdiction, the court discerns the true nature of the claims
in the complaint and is not constrained by the plaintiff’s characterization of those claims. Katz v.
Cisneros, 16 F.3d 1204, 1207 (Fed. Cir. 1994). If the court finds that it lacks subject matter
jurisdiction over a claim, RCFC 12(h)(3) requires the court to dismiss that claim.

                         C. Motion to Dismiss Under RCFC 12(b)(6)

         A claim is subject to dismissal under RCFC 12(b)(6) if it does not provide a basis for the
court to grant relief. Lindsay v. United States, 295 F.3d 1252, 1257 (Fed. Cir. 2002) (“A motion
to dismiss . . . for failure to state a claim upon which relief can be granted is appropriate when
the facts asserted by the claimant do not entitle him to a legal remedy.”). To avoid dismissal
under the rule, a plaintiff must include in his complaint “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In other
words, a plaintiff must plead “factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (citing Twombly, 550 U.S. at 556). In ruling on such a motion, the court must
“accept as true all of the factual allegations contained in the complaint.” Erickson, 551 U.S. at

                                                -3-
94 (citing Twombly, 550 U.S. at 555-56). Further, “a court ‘must consider the complaint in its
entirety, . . . in particular, documents incorporated into the complaint by reference, and matters
of which a court may take judicial notice.’” Rocky Mountain Helium, LLC v. United States, 841
F.3d 1320, 1325 (Fed. Cir. 2016) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
308, 322 (2007)).

                                        III. DISCUSSION

A. Mr. Myles’s Principal Claim, a Collateral Attack on His Criminal Conviction, Must Be
                          Dismissed for Lack of Jurisdiction

         In his complaint, Mr. Myles focuses primarily on his criminal conviction and the
“catastrophic financial damage” of that conviction on his life and music career. Compl. 5. This
is not the forum, however, to attempt to reverse the conviction that has affected his life. 2 As
defendant notes in its motion to dismiss, this court has no jurisdiction to review the validity of a
criminal conviction in a federal district court. See Def.’s Mot. 1 (citing Joshua v. United States,
17 F.3d 378, 380 (Fed. Cir. 1994); Perkins v. United States, No. 13-023C, 2013 WL 3958350, at
*3 (Fed. Cl. July 31, 2013)). Because in this suit Mr. Myles’s primary claim challenges aspects
of federal district court criminal proceedings and his conviction and sentencing for armed bank
robbery, this court lacks jurisdiction to consider the claim, which is, at bottom, a collateral attack
on his conviction. See Joshua, 17 F.3d at 380 (stating that “the Court of Federal Claims does not
have jurisdiction to review the decisions of district courts”).

        Mr. Myles also fails to identify a money-mandating source of law that supports Tucker
Act jurisdiction for the claims underlying his attack on his criminal conviction. Cf. id. (affirming
the dismissal of a prisoner’s suit for lack of jurisdiction on the additional ground that he “did not
identify any substantive right, founded upon either a money mandating statute or the
Constitution, which might form the basis for his claim”). First, Mr. Myles repeatedly asserts that
the federal district court did not respect an evidentiary ruling of a state court. Compl. 2-8; Pl.’s
Resp. 3-6, 9-11.

        Specifically, Mr. Myles contends that there was an irreconcilable conflict between, on
one hand, the state court’s ruling on the status of various search and arrest warrants and, on the
other hand, the validity of the search warrant that authorized the use of evidence obtained in his
hotel room. See Compl. 4-5 (stating that a state court ruling on July 21, 2016, invalidated the
search warrant that uncovered the evidence critical to his federal conviction on two counts of
armed bank robbery). Based on his interpretation of a statement made by the state court judge
and subsequent events, Mr. Myles contends that his federal conviction violates the full faith and

       2
        It appears from one of the documents attached to the complaint that Mr. Myles recently
advanced similar arguments in a federal district court suit where he sought $100,000,000 in
damages from the United States. Compl. Exs. 12-14. Once Mr. Myles’s district court complaint
was dismissed sua sponte on May 18, 2020, id., he turned to this court less than two months
later.


                                                 -4-
credit provision of 28 U.S.C. § 1738. 3

        Mr. Myles’s claim based an alleged violation of § 1738 is not within this court’s
jurisdiction. The first step in the jurisdictional inquiry is to determine whether § 1738 is a
money-mandating statute. Fisher v. United States, 402 F.3d 1167, 1173 (Fed. Cir. 2005) (en
banc) (stating that “the trial court at the outset shall determine . . . whether the Constitutional
provision, statute, or regulation is one that is money-mandating”). As defendant notes in its
motion to dismiss, this court has held that the full faith and credit provision in the United States
Constitution, U.S. Const. art. IV, § 1, which is applied to federal courts by the full faith and
credit language in § 1738, Graybill v. U.S. Postal Serv., 782 F.2d 1567, 1571 (Fed. Cir. 1986), is
not money-mandating so as to establish Tucker Act jurisdiction for claims in this court. See
Brown v. United States, No. 19-671C, 2019 WL 5681549, at *6 (Fed. Cl. Nov. 1, 2019) (citing
Republic of New Morocco v. United States, 98 Fed. Cl. 463, 468 (2011)). Because § 1738 is not
money-mandating, an alleged violation of § 1738 is not a claim within this court’s Tucker Act
jurisdiction.

        In addition, Mr. Myles’s malicious prosecution claim, to the extent that claim could be
distinguished from the collateral attack on his criminal conviction, is also outside of this court’s
jurisdiction because it sounds in tort. See, e.g., Bennett v. United States, 155 Ct. Cl. 300, 300-01
(1961) (describing a malicious prosecution claim as a tort claim and dismissing the claim for
lack of jurisdiction); Hernandez v. United States, 96 Fed. Cl. 195, 203 (2010) (same); C.B.C.
Enters., Inc. v. United States, 24 Cl. Ct. 1, 2 (1991) (same); see also 28 U.S.C. § 1491(a)(1)
(excluding claims “sounding in tort” from Tucker Act jurisdiction). Mr. Myles also includes in
the complaint a long list of constitutional rights that were allegedly violated by his prosecution,
conviction, and incarceration, Compl. 8, but the constitutional provisions guaranteeing those
rights—the Fourth, Eighth, Tenth, and Fourteenth Amendments—are not money-mandating so
as to support Tucker Act jurisdiction in this court. See Brown v. United States, 105 F.3d 621,
623 (Fed. Cir. 1997) (Fourth Amendment not money-mandating); Trafny v. United States, 503
F.3d 1339, 1340 (Fed. Cir. 2007) (Eighth Amendment not money-mandating); Milgroom v.
United States, 122 Fed. Cl. 779, 800 (2015) (Tenth Amendment not money-mandating), aff’d,
651 F. App’x 1001 (Fed. Cir. 2016); LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995) (Fourteenth Amendment not money-mandating).

        Because none of the sources of law relied upon by Mr. Myles for the claims underlying
his attack on his criminal conviction is money-mandating, dismissal of these claims for lack of
jurisdiction is appropriate. See Fisher, 402 F.3d at 1173 (“If the court’s conclusion is that the
source as alleged and pleaded is not money-mandating, the court shall so declare, and shall
dismiss the cause for lack of jurisdiction, a Rule 12(b)(1) dismissal—the absence of a money-
mandating source being fatal to the court’s jurisdiction under the Tucker Act.”).

       In sum, Mr. Myles’s principal claim is a collateral attack on his criminal conviction. This

       3
         The Sixth Circuit rejected Mr. Myles’s challenge to the legitimacy of the search
warrant and the evidence used to convict him. Compl. Exs. 11-12; see also Myles, slip op. at 4.


                                                -5-
court of limited jurisdiction does not serve as an appellate forum for Mr. Myles to challenge the
federal district court proceedings that have, in his view, cost him millions of dollars in damages.
See, e.g., Carter v. United States, 228 Ct. Cl. 898, 900 (1981) (“If plaintiff had valid
constitutional defenses to his convictions on criminal charges, he should have asserted them on
appeal in the proper court. This is not such a court and he cannot here be heard to make a
collateral attack on his convictions under the guise of a claim for money damages.”). Mr.
Myles’s claim for money damages related to the impact of his conviction on his life and career
must be dismissed for lack of subject-matter jurisdiction. The court turns next to Mr. Myles’s
other claims: a takings claim and a breach-of-contract claim.

 B. Mr. Myles’s Remaining Claims Must Be Dismissed for Failure to State a Claim Upon
                           Which Relief Can Be Granted

           1. Property Seizure During Arrest Does Not Give Rise to a Takings Claim

         Once defendant filed its motion to dismiss, Mr. Myles expanded upon the nature of his
claims and explicitly asserted that one of his claims was founded on the Takings Clause of the
Fifth Amendment to the United States Constitution. 4 Pl.’s Resp. 6. The argument he makes in
this regard is that the cash in his possession at the time of his arrest, $150,000, was private
property that was taken for public use when it was seized, and that he is now owed just
compensation in the amount of $150,000. Id. at 4-8. But as this court has held, seizure of
property in the course of a criminal investigation is not a taking under the Fifth Amendment. See
Seay v. United States, 61 Fed. Cl. 32, 35 (2004) (“The reason that these claims do not amount to
a taking is because items properly seized by the government under its police power are not seized
for ‘public use’ within the meaning of the Fifth Amendment.”). Property seizures in the course
of a criminal investigation, in other words, are not a valid basis for a takings claim. See Acadia
Tech., Inc. v. United States, 458 F.3d 1327, 1331 (Fed. Cir. 2006) (“When property has been
seized pursuant to the criminal laws . . . , such deprivations are not ‘takings’ for which the owner
is entitled to compensation.”). Thus, Mr. Myles’s claim under the Takings Clause of the Fifth
Amendment must be dismissed pursuant to RCFC 12(b)(6) for failure to state a claim upon
which relief can be granted. See Kam-Almaz v. United States, 682 F.3d 1364, 1371-72 (Fed.
Cir. 2012).

 2. There Is No Plausible Contract Claim in Either the Complaint or Plaintiff’s Response
                                          Brief

       Finally, the court addresses plaintiff’s unexplained reference to a breach of contract by

       4
          In his response brief, Mr. Myles also references, without explanation, a “contract” as
support for his allegation that this court possesses jurisdiction over his claims, a topic that will be
discussed in Section III.B.2 of this opinion. See Pl.’s Resp. 1 (mentioning a “contractual
agreement enforceable against the defendant”), 4 (referencing a “5th Amendment contract
violation”), 7 (alluding to a “5th Amendment Takings Clause Contract”), 8 (employing the term
“breach of contract”).


                                                  -6-
the United States in the context of his conviction for armed bank robbery. Pl.’s Resp. 8. The
court notes, first, that this theory is nowhere mentioned in the complaint, and only appeared in
plaintiff’s response brief after the court’s jurisdictional limits were discussed by defendant in its
motion to dismiss. To the extent that the complaint could now be read to have been informally
amended to include a breach-of-contract claim, such a claim is not plausible given the factual
allegations in the complaint.

        Mr. Myles’s contract theory appears to be associated with the Fifth Amendment. See
Pl.’s Resp. 4 (referencing a “5th Amendment contract violation”), 7 (alluding to a “5th
Amendment Takings Clause contract”). If Mr. Myles is attempting to buttress his takings claim
with the addition of “contract” vocabulary extracted from the Tucker Act, see id. at 1-2 (quoting
28 U.S.C. § 1491(a)(1) and underlining the words “any express or implied contract”), his takings
claim, discussed in Section III.B.1 of this opinion, is unimproved by the addition of the word
“contract” and still must be dismissed for failure to state a claim upon which relief can be
granted.

        Mr. Myles does not explain his reference to a contract that was breached by the United
States. However, he acknowledges that certain elements must be pled to state a plausible
contract claim. Pl.’s Resp. 8 (citing San Carlos Irrigation & Drainage Dist. v. United States, 877
F.2d 957, 959 (Fed. Cir. 1989)). The four required elements are: “(1) a valid contract between
the parties, (2) an obligation or duty arising out of the contract, (3) a breach of that duty, and
(4) damages caused by the breach.” San Carlos Irrigation & Drainage Dist., 877 F.2d at 959.
Mr. Myles has not alleged any of the first three elements so as to state a plausible contract claim.
For this reason, to the extent that the complaint was informally amended to include a contract
claim, that claim must be dismissed pursuant to RCFC 12(b)(6) for failure to state a claim upon
which relief can be granted. See, e.g., Bell/Heery v. United States, 739 F.3d 1324, 1326, 1334
(Fed. Cir. 2014) (affirming a dismissal under RCFC 12(b)(6) where the elements of a breach of
contract claim were not plausibly alleged).

                                       IV. CONCLUSION

        There is no jurisdiction in this court for the claims stated by Mr. Myles in his complaint,
except for a takings claim that was not presented with any clarity until his response brief was
filed and, even then, the allegations failed to state a claim. The court therefore grants
defendant’s motion to dismiss brought under RCFC 12(b)(1). Mr. Myles’s takings claim and his
contract claim, which was only presented informally in his response brief, must also be
dismissed; therefore, the court grants defendant’s motion to dismiss those two claims under
RCFC 12(b)(6).

       Consequently, the court GRANTS defendant’s motion to dismiss, DENIES plaintiff’s
motion for summary judgment as moot, DISMISSES WITHOUT PREJUDICE the claims in
the complaint for lack of jurisdiction, except for his takings and contract claims, and
DISMISSES WITH PREJUDICE the takings and contract claims for failure to state a claim
upon which relief can be granted.


                                                 -7-
         As for the filing fee that is due and owing for having brought this lawsuit, the court
granted Mr. Myles’s application to proceed in forma pauperis and waived his prepayment of the
filing fee. Notwithstanding the court’s waiver, prisoners seeking to proceed in forma pauperis
are required to pay, over time, the filing fee in full. 28 U.S.C. § 1915(b). Thus, Mr. Myles shall
be assessed, as a partial payment of the court’s filing fee, an initial sum of twenty percent of the
greater of (1) the average monthly deposits into his account, or (2) the average monthly balance
in his account for the six-month period immediately preceding the filing of his complaint. See
id. § 1915(b)(1). Thereafter, Mr. Myles shall be required to make monthly payments of twenty
percent of the preceding month’s income credited to his account. See id. § 1915(b)(2). The
agency having custody of Mr. Myles shall forward payments from his account to the clerk of the
Court of Federal Claims each time the account balance exceeds $10 and until such time as the
filing fee is paid in full. See id.

        No costs are awarded. The clerk is directed to enter judgment accordingly. Further, the
court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would not be
taken in good faith because, as alleged, Mr. Myles’s claims are clearly beyond the subject matter
jurisdiction of this court or clearly fail as a matter of law.

       IT IS SO ORDERED.



                                                      MARGARET M. SWEENEY
                                                      Senior Judge




                                                -8-